Exhibit 99.1 NEWS RELEASE Vanguard Natural Resources Announces Closing of South Texas Acquisition Houston, August 18, 2009 – Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard” or “Company”) today announced it has closed its previously announced acquisition of certain producing natural gas and oil properties in South Texas from an affiliate of Lewis Energy Group, L.P. (“Lewis”) for a purchase price of $52.25 million in cash.After preliminary purchase price adjustments based on an effective date of July 1, 2009, Vanguard paid $50.5 million in cash.The purchase price was funded from borrowings under our reserve-based credit facility and proceeds from the sale of 3.5 million common units completed on August 12, 2009. The properties acquired have total estimated proved reserves of 27 Bcfe as of July 1, 2009, of which 94% is natural gas and 70% is proved developed. Lewis will operate all of the wells acquired in this transaction. Based on the current net daily production of approximately 5,000 Mcfe, the properties have a reserve to production ratio of approximately 15 years. Mr. Scott W. Smith, President and CEO of Vanguard commented, “We are pleased to announce the closing of this transaction with Lewis, our South Texas operating partner.
